United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2583
                                    ___________

Jose Mendoza,                            *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                            Submitted: September 14, 1999
                                Filed: September 22, 1999
                                   ___________

Before McMILLIAN, FAGG, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Mendoza appeals the district court’s denial of his 28 U.S.C. § 2255 motion.
On April 24, 1996, Congress enacted a one-year statute of limitations for § 2255
motions, see 28 U.S.C. § 2255 (Supp. II 1996), and federal prisoners whose
convictions became final before then, like Mendoza, had until April 24, 1997, to file
their motions. See Moore v. United States, 173 F.3d 1131, 1133-35 (8th Cir. 1999);
Paige v. United States, 171 F.3d 559, 560 (8th Cir. 1999); United States v. Craycraft,
167 F.3d 451, 456 (8th Cir. 1999). Because Mendoza did not file his § 2255 motion
until June 4, 1997, his motion is untimely.
       We reject Mendoza’s argument that the doctrine of equitable tolling should
excuse his untimely filing because Mendoza has not shown that extraordinary
circumstances beyond his control prevented him from complying with the filing
deadline. See Paige, 171 F.3d at 561. Likewise, we reject Mendoza’s meritless
contention that the one-year limitation period should run from “the date on which the
facts supporting the claim or claims presented could have been discovered through the
exercise of due diligence,” 28 U.S.C. § 2255(4), because Mendoza’s claim is based on
facts known to him more than one year before the April 24, 1997, deadline.

      We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-